COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:          In re Wendy Quan and Brenda Ung, Individually and
                              Derivatively on Behalf of Capital Plastics Int’l, Inc., Element
                              Plastics Mfg., Inc., and Cash 10702 Investment, LLC, and
                              Ping Chu and Andy Chen, Derivatively on Behalf of Capital
                              Plastics Int’l, Inc., Element Plastics Mfg., Inc., and Cash
                              10702 Investment, LLC

Appellate case number:        01-20-00628-CV

Trial court case number:      20-DCV-271902

Trial court:                  240th District Court of Fort Bend County

       On September 3, 2020, relators, Wendy Quan and Brenda Ung, individually and
derivatively on behalf of Capital Plastics Int’l, Inc., Element Plastics Mfg., Inc., and Cash
10702 Investment, LLC, and Ping Chu and Andy Chen, derivatively on behalf of Capital
Plastics Int’l, Inc., Element Plastics Mfg., Inc., and Cash 10702 Investment, LLC, filed a
petition for writ of mandamus challenging the trial court’s September 1, 2020 order
compelling relators’ to present Wendy Quan, Brenda Ung, and Ping Chu for deposition on
September 3 and 4, 2020, and further challenging the trial court’s refusal to consider
relators’ motion for reconsideration of its September 1, 2020 order compelling depositions.
      In conjunction with its petition for writ of mandamus, relators also filed a “Motion
for Emergency Relief,” requesting this Court to stay the depositions of Wendy Quan,
Brenda Ung, and Ping Chu pending this Court’s consideration of relators’ petition for writ
of mandamus. Relators’ motion for emergency relief is denied.
        The Court requests a response to the petition for a writ of mandamus from real
parties in interest. The response if any, is due no later than twenty days from the date of
this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Evelyn V. Keyes____________________________________
                 Acting individually    Acting for the Court

Date: ___September 4, 2020___________________




                                        2